                               Case 21-50220-KBO            Doc 7      Filed 04/13/21       Page 1 of 1


                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF DELAWARE

 In re:                                                            Chapter 7
 BAYOU STEEL BD HOLDINGS, LLC et al,                               Case No. 19-12153 (KBO)
                          Debtors.
                                                                   Jointly Administered

 GEORGE L. MILLER, in his capacity as Chapter 7
 Trustee of Bayou Steel BD Holdings, L.L.C., et al.,

                          Plaintiff                                Adv. Proc. No. 21-50220 (KBO)
 vs.
 QUALITY MACHINE WORKS, INC.,

                          Defendant
                                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Del. Bankr. L.R. 9010-1 and the below certification, counsel moves the admission pro hac vice of Nicholas J.
Smeltz of Stewart Robbins Brown & Altazan, LLC, 301 Main Street, Suite, 1640, Baton Rouge, LA 70801, to represent
Quality Machine Works, Inc.

Dated: April 13, 2021                                         /s/ Joseph C. Barsalona II
       Wilmington, Delaware                                   Joseph C. Barsalona II (No. 6102)
                                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                              1201 N. Market Street, 16th Floor
                                                              P.O. Box 1347
                                                              Wilmington, Delaware 19899-1347
                                                              Telephone: (302) 658-9200
                                                              Email: jbarsalona@morrisnichols.com

                            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, and am admitted, practicing, and in good
standing as a member of the Bar of the state of Louisiana. I submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify that I am generally familiar with this Court’s Local
Rules and with the Standing Order for District Court Fund effective 9/1/16. I further certify that the annual fee of $25.00 has been
paid to the Clerk of Court for District Court.

Dated: April 13, 2021                                      /s/ Nicholas J. Smeltz
                                                           Nicholas J. Smeltz
                                                           STEWART ROBBINS BROWN & ALTAZAN, LLC
                                                           301 Main Street; Suite 1640
                                                           Telephone: 225-231-9998
                                                           Facsimile: 225-709-9467
                                                           Email: nsmeltz@stewartrobbins.com
                                                  ORDER GRANTING MOTION
          IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.
